              IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

UNITED STATES OF AMERICA,

v.                                                 Case No. 4:14cr58-MW/CAS

ORMAN CURTIS WEATHERSPOON,
Reg. No. 61313-018,

     Defendant.
___________________________/

                     ORDER ACCEPTING AND ADOPTING
                      REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 375. Upon consideration, no objection having

been filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s

opinion.1 The Clerk shall enter judgment stating, “The motion to vacate, set aside,




1
 This Court acknowledges there are some typographical errors in the report which do not impact
the recommendation or this Court’s decision. For example, on page four, the Report and
Recommendation indicates that Defendant had a criminal category of “VII.” ECF No. 375 at 4.
There is, of course, no such thing as a criminal category “VII.” Defendant had a criminal
category of IV.
                                              1
or correct sentence, ECF No. 362, is DENIED. A Certificate of Appealability is

DENIED.” The Clerk shall also close the file.

     SO ORDERED on March 9, 2020.


                                    s/ MARK E. WALKER
                                    Chief United States District Judge




                                       2
